Case 4:18-cv-12442-LVP-EAS ECF No. 52, PageID.355 Filed 01/07/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

GEORGE MARVASO,
MARY MARVASO,
GEORGE F. MARVASO, and
SUNDAY GAINS,
                                                  Civil Case No. 18-12193
      Plaintiffs,                                 Honorable Linda V. Parker
v

RICHARD SANCHEZ,

          Defendant,
_________________________________/

GEORGE MARVASO,
MARY MARVASO, and
GEORGE F. MARVASO,

             Plaintiffs,                          Civil Case No. 18-12442
v                                                 Honorable Linda V. Parker

JOHN ADAMS, MICHAEL J. REDDY,
and MICHAEL J. REDDY SR.,

             Defendants.
                                      /

     ORDER CONSOLIDATING CASES AND ADMINISTRATIVELY
              CLOSING CIVIL CASE NO. 18-12442

      The above-captioned civil rights actions, filed pursuant to 42 U.S.C. §§ 1983

and 1988, arise from a May 8, 2013 fire at a restaurant in Westland, Michigan. On

July 13, 2018, George Marvaso, Mary Marvaso. George F. Marvaso, and Sandy

Gaines, through attorney Wolfgang Mueller of the Mueller Law Firm, initiated one
Case 4:18-cv-12442-LVP-EAS ECF No. 52, PageID.356 Filed 01/07/21 Page 2 of 3




of these lawsuits against Richard Sanchez, a Detective-Sergeant with the Michigan

State Police Department, Civil Case No. 18-12193. On August 7, 2018, George F.

Marvaso, Mary Marvaso, Sunday Gaines, George Marvaso, and Electric Stick,

Inc., acting pro se, filed a second lawsuit against John Adams, Michael J. Reddy,

Jr., and Michael J. Reddy, Sr., Wayne-Westland current or former officials, Civil

Case No. 18-12442. Attorney Mueller and his law firm now represent Plaintiffs in

this latter case.

       Federal Rule of Civil Procedure 42(a)(2) provides that a court may

consolidate actions involving “a common question of law or fact.” Fed. R. Civ. P.

42(a)(1); Cantrell v. GAF Corp., 999 F.2d 1007, 1011 (6th Cir. 1993). The

objective of consolidation is to administer the court’s business with expedition and

economy while providing justice to the parties. Advey v. Celotex Corp., 962 F.2d

1177, 1181 (6th Cir. 1992). Where, as here, the cases are “functionally

equivalent[,]” enabling them to proceed separately will result in largely duplicative

and inefficient efforts. Neither party will be prejudiced by consolidation, and in

fact the parties agree that consolidation is proper.

       Accordingly,

       IT IS ORDERED that these matters are CONSOLIDATED, with Civil

Case No. 18-12193 being the lead case. Civil Case No. 18-12442 is




                                           2
Case 4:18-cv-12442-LVP-EAS ECF No. 52, PageID.357 Filed 01/07/21 Page 3 of 3




ADMINISTRATIVELY CLOSED. All future filings shall be docketed solely in

Civil Case No. 18-12193.

      IT IS SO ORDERED.
                                         s/ Linda V. Parker
                                         LINDA V. PARKER
                                         U.S. DISTRICT JUDGE

 Dated: January 7, 2021




                                     3
